FILED

JUN 29 2011
Cl K, . . ‘ `
uNrrEl) srArEs DISTRICT COURT c.,§r'¢s i’o?th[§'§i'§‘§fi§ §?'485 U.S. 271, 289 (1988) (citing Bankers Lzfe & Cas. Co. v. Holland, 346 U.S. 379, 384
(1953)). Where the action petitioner seeks to compel is discretionary, he has no clear right to
relief and mandamus therefore is not an appropriate remedy. See, e.g., Heckler v. Ringer, 466
U.S. 602, 616 (1984). Petitioner does not establish any of these elements.

Petitioner seeks an order compelling employees of the United States Department of

Housing and Urban Development to respond to her correspondence Absent any credible

allegations demonstrating petitioner’s clear right to relief and respondents’ clear duty to act, the

petition must be denied. An Order consistent with this Memorandum Opinion will be issued

M-\

Uniréd srYS'BiScri¢/t Judg@

separately on this same date.

Date:

G/zo/?w